DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 4 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 16/084,893. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilke (US 20120086232 Al).
Regarding claim 1, Wilke teaches a roof lock device (1) which is disposed in a roof member of a vehicle, and which includes a hook member (2) switchable between a locked state (fig. 3) where the hook member engages with an engaged portion of a body of the vehicle, and an unlocked state (fig. 4) where the hook member disengages from the engaged portion, the roof lock device comprising a driver (11) having an electric motor (23), a rotator driven to rotate by the electric motor (19), and a link 
Regarding claim 2, Wilke teaches the roof lock device of claim 1, wherein the rotator or the link member has a contacting portion (49) which makes contact with the regulating portion (50) when the rotator reaches the second angular position (fig. 3), and the driver has a contact position detector (37) which detects that the contacting portion is at a position in contact with the regulating portion (para. 0060), and stops the electric motor if the contact position detector detects that the contacting portion is at the position in contact with the regulating portion (para. 0062).
Regarding claim 3, Wilke teaches the roof lock device of claim 1, wherein the driver (11) has a position detector (37) detecting a position of a certain portion of the link member or the hook member, 
Regarding claim 4, Wilke teaches the roof lock device of claim 1, wherein the hook member has a first protruding portion (34, annotated fig. 1) protruding from a body of the hook member toward a right side, and a second protruding portion (34, annotated fig. 1) protruding from the body of the hook member toward a left side, and the roof lock device further comprises: a pair of brackets (28,29) respectively disposed on both sides of the hook member, each of the brackets including a groove (35) extending along a direction in which the hook member reciprocates (para. 0056), the first and second protruding portions being inserted in the grooves; and a coupling member (15) coupled to the pair of brackets.

    PNG
    media_image1.png
    532
    721
    media_image1.png
    Greyscale

Annotated Figure 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (US 20120086232 Al) in view of Pfertner (US 20060061109 Al).
Regarding claim 5, Wilke teaches the roof lock device of claim 1, wherein the hook member has at least one protruding portion (34) protruding laterally from a side of the hook member, and the roof lock device further comprises: a bracket (29) disposed on a side of the hook member, the bracket including a groove (35) extending along a direction in which the hook member reciprocates, the protruding portion being inserted into the groove (fig. 2); a connecting shaft (32) coupling the link member (10) and the hook member (2) together such that the hook member is vertically pivotable relative to the link member.
Wilke does not teach a biasing member biasing the reciprocating hook member upward from below.  Pfertner teaches a similar roof locking device comprising a biasing member (20) biasing the reciprocating member upward from below (para. 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the biasing member of Pfertner with the roof lock device of Wilke. Doing so enables the hook member to remain engaged with the catch by the spring force rather than to rely on the motor to keep the hook in the locked position. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no 
Regarding claim 6, Wilke in view of Pfertner teaches the roof lock device of claim 1, further comprising: a connecting shaft (Wilke' 32) coupling the link member (Wilke' 10) and the hook member (Wilke' 2) together such that the hook member is vertically pivotable around the link member; and a biasing member (Pfertner' 20) biasing the hook member upward such that the hook member keeps the locked state where the hook member engages with the engaged portion from below (pfertner' para. 0022).
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. 
In response to the argument that the hook member and the coupler are not at a rearmost position in the reference angular position, the examiner would like to point out that the position of the hook member in figure 3 is the same as the position of the hook member in figure 4.  The applicant is assuming that since the link member is more rearward then the hook member must be more rearward, but this is not the case due to the pivot point on the link member.  In addition the examiner would like to direct the applicant’s attention to the guide rails 35 which guide the link (12) of Wilkes which is connected to the hook member.  The link is at the rearmost portion of these guide rails in the reference angular position shown in figure 4, thus showing that the hook member must be in the rearmost position.  
Further, the applicant is asserting that if a forward force is applied to the hook member of Wilke’s when in the closed position (figure 3) that the link will rotate along the first rotation direction which is counterclockwise.  However, when the hook member is in the closed position (figure 3) the stopper (50) does not allow the rotator (19) to rotate counter clockwise despite a forward force being applied to the hook member. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.E.I./              Examiner, Art Unit 3675                                                                                                                                                                                  
/CARLOS LUGO/               Primary Examiner, Art Unit 3675